DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,373,616. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
16/531,380
PENDING APPLICATION
US PATENT NO. 10,373,616
Claim 21 corresponds to: 
“A computer-implemented method comprising: receiving speech input from a user of a first smart device, the speech input requesting an action associated with a content item; identifying a portion of the content item that satisfies the speech input; and upon identifying the portion of the content item that satisfies the speech input, displaying the portion of the content item on a second smart device in a displayable format that is adapted to a display characteristic of the second smart device.”
Claim 1: 
“A computer-implemented method comprising: causing a virtual assistant to be output via a first smart device in a first output format to facilitate a conversation with a user; receiving user input, the user input comprising one or more of speech input, text input, touch input, or gesture input; identifying a portion of a content item that satisfies the user input; determining that the user is located within a predetermined distance to a second smart device; determining that the user has previously interacted with the second smart 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 2012/0242473) teaches an image display apparatus capable of allowing a user to stably and conveniently check an image provided from a mobile terminal while driving a vehicle, by extracting a text corresponding to a screen image provided from the mobile terminal, by converting the extracted text into an audio signal according to a vehicle speed, and then by outputting the audio signal. The image display apparatus mounted to a vehicle includes a communication unit configured to receive an image from a mobile terminal, a display unit configured to display the received image, a controller configured to acquire a text corresponding to the displayed image, to acquire a vehicle speed, and to convert the acquired text into an audio signal when the speed exceeds a threshold speed, and an audio output unit configured to output the audio signal. 
McRae et al. (US 8,438,318) teaches a television with at least one connection, either wired or wireless. Detection of an active device connected to the connection results in proper software and hardware configuration of the television to properly communicate with the device and provide, for example, proper user interface support and access to the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656